     FINKELSTEIN & KRINSK LLP
 1   Jeffrey R. Krinsk, Esq. (SBN 109234)
     jrk@classactionlaw.com
 2   Trenton R. Kashima, Esq. (SBN 291405)
     trk@classactionlaw.com
 3   550 West C St., Suite 1760
     San Diego, California 92101
 4   Telephone: (619) 238-1333
     Facsimile: (619) 238-5425
 5
     Attorneys for Plaintiffs
 6   and the Classes
 7                         UNITED STATES DISTRICT COURT
 8                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
     CHAYLA CLAY, ERICA                       Case No: 3:15-cv-00165-L-DHB
10   EHRLICHMAN, LOGAN REICHERT,
     and CHRIS ROMAN, individually and on
11   behalf of all others similarly situated, DECLARATION OF TRENTON R.
                                              KASHIMA IN SUPPORT OF
12                        Plaintiffs,         PLAINTIFFS’ MOTION FOR
     v.                                       PRELIMINARY APPROVAL OF
13                                            CLASS ACTION SETTLEMENT
     CYTOSPORT, INC., a California
14   corporation,                             Hearing date:     June 10, 2019
                                              Time:             10:30 am
15                        Defendant.          Judge:            Hon. M. James Lorenz
16
                                             [No Oral Argument Unless Ordered by the
17                                                          Court]
18
19
20
21
22
23
24
25
26
27
28

                                                           CASE NO. 3-15-CV-00165-L-DHB
 1                    DECLARATION OF TRENTON R. KASHIMA
 2   I, Trenton R. Kashima, declare:
 3         1.    I am over eighteen years of age and an attorney of Finkelstein & Krinsk,
 4   LLP, counsel for Plaintiffs and Class Representatives Chayla Clay, Erica
 5   Ehrlichman, Logan Reichert and Chris Roman (“Plaintiffs”), as well as the Class in
 6   the above captioned case. I submit this declaration in support of Plaintiffs’ Motion
 7   for Preliminary Approval. I have personal knowledge of the facts set forth herein,
 8   and if called as a witness could and would competently testify thereto.
 9   I.    PROCEDURAL/SETTLEMENT BACKGROUND
10         A.    Overview of the Parties’ Claims and Defenses
11         2.    Plaintiff filed this class action on January 23, 2015. See generally First
12   Amended Complaint (“FAC”) [Dkt. No. 156]. Defendant manufactures, distributes,
13   and markets the popular Muscle Milk branded protein supplements. Id. at ¶ 1.
14   There are two product types involved in this case: the ready-to-drink Products
15   (“Shake Products”) and the powder Products (“Powder Products”). Id. at ¶¶ 2-3.
16   The Shake Products come ready-to-drink and are sold in individual-sized containers.
17   The Powder Products are sold in powder form, and the consumer typically mixes the
18   powder with water or milk.
19         3.    Plaintiffs alleged that at times during the class period Defendant makes
20   three distinct misrepresentations on the Class Products’ Labels:
21                (1) Defendant represents that its Muscle Milk: Lean Muscle Protein
           Powder, Muscle Milk Light: Lean Muscle Protein Powder, Muscle Milk
22         Naturals: Nature's Ultimate Lean Muscle Protein, Muscle Milk Pro Series 50:
           Lean Muscle Mega Protein Powder, and Monster Milk: Lean Muscle Protein
23         Supplement are “lean”, even though these products are fortified with
           significant amounts of oils and fats.
24
                 (2) Defendant represents that its Muscle Milk: Lean Muscle Protein
25         Powder, Muscle Milk Light: Lean Muscle Protein Powder, Muscle Milk
           Naturals: Nature's Ultimate Lean Muscle Protein, Muscle Milk Gainer: High
26         Protein Gainer Powder Drink Mix, and Muscle Milk Pro Series 50: Lean
           Muscle Mega Protein Powder contain L-Glutamine. However, if any L-
27         Glutamine is contained in the L-Glutamine Supplements, it is below the
           amount that can be detected through scientific testing. In effect, there is none.
28
                                               2
                                                                 CASE NO. 3-15-CV-00165-L-DHB
                   (3) Defendant represents that its Cytosport Whey Isolate Protein
 1          Drink, Monster Milk: Protein Power Shake, Genuine Muscle Milk: Protein
            Nutrition Shake, and Muscle Milk Pro Series 40: Mega Protein Shake contain
 2          specific amounts of protein on the front and back of each of the Supplements’
            labels. Yet, in every instance, the Cytosport RTD Supplements contain
 3          materially less protein than what their labels state.
 4   See generally id.
 5               1.       The Lean Claims
 6          4.    Defendant labeled its Powder Products with the following “Lean”
 7   claims: (1) the front labels state that they contain “[XX] g LEAN PROTEIN”; (2) the
 8   Products identified as “LEAN MUSCLE PROTEIN,” “LEAN MUSCLE PROTEIN
 9   SUPPLEMENT,” “LEAN MUSCLE PROTEIN POWDER,” or “NEW LEANER
10   FORMULA”; and (3) the vast majority of the products also advertise that they
11   contain “Lean Lipids.” See Declaration of Trenton Kashima (“Kashima Decl. I”)
12   [Dkt. No. 157-21], ¶¶ 7-9, App. A. An example of Defendant labeling claims:
13
14
15
                      C
16
17                                                            B

18      C
19
                                                   A
20
21
22                                                                                A
23   Kashima Decl. I, Ex. K, at p. 13 (revision 08.12/12 of the 2.47 lbs. Muscle Milk:
24   Lean Muscle Protein Powder Label).
25          5.    The lean claims were removed from the Powder Products’ labels by
26   December 31, 2018, the end of the Powder Settlement Class Period.
27          6.    Plaintiffs contend that these “Lean” claims are both misleading and
28   illegal under federal food labeling regulations. FAC, ¶¶ 46-52. Plaintiffs argued that
                                               3
                                                                  CASE NO. 3-15-CV-00165-L-DHB
 1   the Powder Products were never formulated to be low-fat products. See Kashima
 2   Decl. I, ¶ 27. Instead, Plaintiffs alleged Defendant fortified these Products with
 3   significant amounts of fat. See id., at ¶ 27. Accordingly, Plaintiffs alleged that use
 4   of the term “lean” to describe these Products was misleading at best.
 5         7.     Additionally, pursuant to Section 403 of the Food, Drug, and Cosmetic
 6   Act (“FDCA”), a "nutrient content claim" may only be made in accordance with the
 7   relevant regulations that authorize the use of such claims. 21 U.S.C. § 343(r)(1)(A).
 8   Federal regulations specifically prohibit the use of the word "lean" unless the food
 9   meets the definition set out in 21 C.F.R. § 101.62(e). See 21 C.F.R. § 101.62(a).
10   Plaintiffs allege that Defendant's use of the word "lean" in the names of each Lean
11   Muscle Milk Product does not meet the definitional requirements of 21 C.F.R. §
12   101.62(e) and thus is a per se violation of the FDCA and independently actionable
13   under parallel state consumer protection laws.
14               2.    Protein Claims
15         8.     Similarly, Plaintiffs alleged that Defendant’s Shake Products do not
16   contain the advertised amount of protein. FAC, ¶¶ 16-30. Defendant advertises that
17   its Shake Products contain a specific number of protein grams per container.
18   Kashima Decl., I ¶¶ 18-20, App. C; see also id., Exs. S & T.             For example,
19   Defendant’s Shake Products listed the total amount of protein, per bottle, on the front
20   of the packaging, as well as the number of grams of protein per serving on the
21   Nutrition Facts panel:
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                               4
                                                                 CASE NO. 3-15-CV-00165-L-DHB
 1
 2
                                                                                                 B
 3
 4                                                            B
 5               A

 6
 7
 8
                                          A
 9
10
11
12   Kashima Decl. I, Ex. S, at p. 17 (revision 10HPW.01/13 of the 14 oz. Genuine
13   Muscle Milk: Protein Nutrition Shake).
14         9.    Again, Plaintiffs allege that Defendant’s protein statements are both
15   misleading and illegal. Federal regulations require that the protein contained in the
16   Shake Products must be at least equal to the amount listed in the nutrition facts
17   panel. Nonetheless, Defendant failed to ensure the accuracy of its Shake Products'
18   labels in accordance with these federal regulations.          21 CFR 101.9(g)(4)(i).
19   Plaintiffs’ initial testing revealed that the Shake Products contained between three
20   and eleven less grams of protein per bottle then advertised. FAC at ¶¶ 18-21. This
21   testing was also supported by independent sources, such as Labdoor.com. Id.
22         10.   Based on these assertions, Plaintiffs alleged—on behalf of a National
23   Class—that Defendant had violated (“UCL”), CAL. BUS. & PROF. CODE §§ 17200 et
24   seq., and the California False Advertising Law (“FAL”) a CAL. BUS. & PROF. CODE
25   §§ 17500 et seq. FAC, ¶¶ 61-69, 83-104. Plaintiffs also alleged, on behalf of classes
26   of purchasers of Shake and Powder Products in California, Michigan, and Florida,
27   that Defendant’s advertisements violated their respective state’s consumer protection
28   statutes (the Consumer Legal Remedies Act, CAL. CIV. CODE §§ 1700 et seq., the
                                              5
                                                                  CASE NO. 3-15-CV-00165-L-DHB
 1   Michigan Consumer Protection Act, M.C.L. §§ 445.901 et seq. and the Florida
 2   Deceptive and Unfair Trade Practices Act, FL. STAT. §§ 501.201 et seq., warranty
 3   laws, and the Magnuson–Moss Warranty Act (“MMWA”), 15 U.S.C. § 2301 et seq.
 4   FAC, ¶¶ 61-146.
 5         11.    Defendant has consistently denied Plaintiffs allegations and asserts a
 6   number of affirmative defenses. See Defendant’s Answer to Plaintiffs’ Amended
 7   Complaint [Dkt. No. 169].
 8         B.     Procedural History
 9               1.     Defendant’s Motion to Dismiss
10         12.    On March 30, 2015, Defendant moved to dismiss Plaintiffs’ claims,
11   arguing that Plaintiffs’ Complaint had failed to state a cause of action. See generally
12   Defendant’s Motion to Dismiss [Dkt. No. 24-1]. Defendant argued that Plaintiffs'
13   allegations were preempted by the FDCA, subject to the Primary Jurisdiction
14   Doctrine, Plaintiffs lacked standing to bring their claims as to all of the alleged Class
15   Products, and Plaintiff’s complaint did not state allegations sufficient to satisfy the
16   elements of their underlying cause of action. See generally id. More specifically,
17   Defendant asserted that the use of “lean” on their labels was not a reference to the
18   levels or amount of fat in the Powder Products, but a characterization of the type of
19   muscle the product was intended to create (i.e. “lean muscle”) and the protein levels
20   (even as alleged by Plaintiffs) in Defendant’s Shake Products were within FDA
21   allowed twenty-percent tolerance for “naturally-occurring” ingredients in food
22   products. Id., at pp. 10:9-26 (citing 21 CFR 101.9(g)(4)(ii)) & 13:9-18.
23         13.    The Court denied Defendant’s Motion to Dismiss, in its entirety, on
24   August 19, 2015. Order Denying Motion to Dismiss [Dkt. No. 53]. In doing so, the
25   Court clarified the correct protein testing methodology under federal law:
26         Specific requirements for compliance with the Food Labeling Rule are
           set out in 21 C.F.R. § 101.9(g). It states that “compliance [with the
27         Food Labeling Rule] shall be determined” using a “sample for nutrient
           analysis [consisting] of a composite of 12 subsamples (consumer
28         units), taken 1 from each of 12 different randomly chosen shipping
                                                6
                                                                  CASE NO. 3-15-CV-00165-L-DHB
           cases, to be representative of a lot.” § 101.9(g)(2). This composite is
 1         then “analyzed by appropriate methods as given in the ‘Official
           Methods of Analysis of the AOAC International,’ 15th Ed. (1990) . . .
 2         or, if no AOAC method is available or appropriate, by other reliable
           and appropriate analytical procedures.” Id. For foods with naturally
 3         occurring nutrients, the nutrient content of the composite must equal
           at least 80 percent of the value for the nutrient as declared on the
 4         label. § 101.9(g)(4)(ii). For foods where a nutrient is not naturally
           occurring, but instead added to the food, “the nutrient content of the
 5         composite [must be] at least equal to the value for that nutrient
           declared on the label.” § 101.9(g)(4)(i).
 6
     Id. at pp. 5:20-6:4 & 7:3-23. However, the Court did not decide whether the protein
 7
     contained in the Shake Products was a “naturally occurring nutrient.” Id. at p. 7:15-
 8
     23.
 9
                 2.    Plaintiffs’ Motion for Judgment on the Pleadings
10
           14.    After Defendant answered the Complaint, Plaintiffs filed a Motion for
11
     Judgment on the Pleadings to challenge the validity of Defendant’s twenty-seven
12
     affirmative defenses. Dkt. No. 68-1. Plaintiff argued that most of Defendant’s
13
     affirmative defenses were not affirmative defenses at all, but simply negate the
14
     elements of Plaintiff's claims (for example, Defendant asserted affirmative defenses
15
     for “no causation,” “no injury or damage,” and “no reliance”). See id. Plaintiff also
16
     challenged the affirmative defenses as being pled without sufficient factual support
17
     or being legally untenable. See id. The Court ultimately granted Plaintiffs’ Motion
18
     as to all but seven of Defendant’s affirmative defenses. Order Granting in Part and
19
     Denying in Part Plaintiffs’ Motion [Dkt. No. 163]. Between Defendant’s Motion to
20
     Dismiss and Plaintiffs’ Motion for Judgment on the Pleading, the parties had largely
21
     defined the scope of the dispute.
22
                 3.    Plaintiffs’ Motion for Class Certification and Defendant’s Motion
23                     for Partial Summary Judgment and to Exclude Certain Opinions of
                       Dr. Howlett
24
           15.    Plaintiffs originally moved to certify the pled classes on September 9,
25
     2016. See Dkt. No. 109. Defendant, however, moved for an extension of the time to
26
     file its response to Plaintiffs’ Motion for Class Certification, noting that Defendant
27
     needed additional time to conduct expert discovery. Defendant’s Ex Parte Motion
28
                                               7
                                                                CASE NO. 3-15-CV-00165-L-DHB
 1   for Extension of Time [Dkt. No. 121]. Plaintiff opposed Defendant’s Motion as an
 2   attempt to reopen class discovery, which had been completed months before
 3   Plaintiff’s class certification motion was filed. See Dkt. No. 122. In ruling on
 4   Defendant’s Motion, the Court referred the discovery dispute to the assigned
 5   Magistrate Judge and denied Plaintiffs’ Motion for Class Certification without
 6   Prejudice. See Order Granting in Part Defendant’s Ex Parte Application [Dkt. No.
 7   124]. Plaintiffs would be allowed to refile the class certification motion following
 8   the Magistrate Judge’s decision on the discovery issue.
 9           16.   Therefore, the parties filed a Joint Motion for Determination of
10   Discovery Dispute on September 12, 2016 with the Honorable Magistrate Judge
11   David H. Bartick. Dkt. No. 125. Unfortunately, Judge Bartick became unavailable
12   and the Honorable Magistrate Judge Louisa S. Porter was assigned to the case.
13   Judge Porter granted Defendant’s request to reopen class discovery, to allow
14   Defendant time to depose Plaintiffs’ class experts. See Order Re: Joint Motion for
15   Determination of Discovery Dispute [Dkt. No. 128]. Judge Porter would later enter
16   an order resetting the class certification deadline for March 3, 2017. Order Granting
17   in Part and Denying in Part Joint Motion for a Status Conference and Briefing
18   Schedule [Dkt. No. 133].
19           17.   On December 19, 2016, Plaintiffs filed a Motion to Intervene seeking to
20   join Chris Roman as a putative class representative. See Dkt. No. 143. Defendant
21   agreed to not oppose the motion. Id. Mr. Roman was deposed on February 28,
22   2017.
23           18.   On March 3, 2017 (the deadline for Plaintiffs to file the Motion for
24   Class Certification), Defendant filed a Motion for Partial Summary Judgment. See
25   Order Regarding Briefing Plaintiffs’ Motion for Class Certification [Dkt. No. 154].
26   Defendant also expressed its intent to file another summary judgment motion relating
27   to the claims asserted by Chris Roman. Id. At this time, counsel for the parties
28   contacted the Court’s clerk to discuss the hearing dates and scheduling of briefing for
                                               8
                                                                 CASE NO. 3-15-CV-00165-L-DHB
 1   Defendant’s Motion for Partial Summary Judgment and Plaintiffs’ forthcoming
 2   Motion for Class Certification. The Clerk directed the parties to submit a joint brief
 3   outlining their respective proposals on the issue.
 4         19.    Given the overlap between the legal issues, the Court denied
 5   Defendant’s Motion for Partial Summary Judgment without prejudice and ordered
 6   that Defendant refile its Motion concurrently with its opposition to Plaintiffs’ Motion
 7   for Class Certification. The Court set a briefing schedule on the parties’ respective
 8   motions that would allow the concurrent briefing of both motions and a single
 9   hearing, if necessary.     Order Regarding Briefing Plaintiffs’ Motion for Class
10   Certification [Dkt. No. 154].
11         20.    In total, the parties submitted 135 pages of argument, seventeen
12   declarations (including five expert declarations), and over 4,000 pages of evidence in
13   support of their Motions for Summary Judgment and Class Certification. See Dkt.
14   Nos. 157-1, 170-1, 185 & 191. Ultimately, the Court would grant in part, and deny
15   in part, both Plaintiffs’ Motion for Class Certification and Defendant’s Motion for
16   Summary Judgment. See Dkt. Nos. 209-210. The Court certified the following
17   classes:
18         (a) A nationwide class comprising of all persons in the United States
           who, within four (4) years of the filing of this action, purchased
19         Defendant’s Cytosport Whey Isolate Protein Drink; Monster Milk:
           Protein Power Shake; Genuine Muscle Milk: Protein Nutrition Shake;
20         and Muscle Milk Pro Series 40: Mega Protein Shake. The class is
           certified for purposes of prosecuting violations of the California Unfair
21         Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq., and
           California False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et
22         seq., to the extent the claims are based on the protein content
           statements on product labels.
23
           (b) A nationwide class comprising of all persons in the United States
24         who, within four (4) years of the filing of this action, purchased
           Defendant’s Muscle Milk: Lean Muscle Protein Powder; Muscle Milk
25         Light: Lean Muscle Protein Powder; Muscle Milk Naturals: Nature’s
           Ultimate Lean Muscle Protein; Muscle Milk Gainer; High Protein
26         Gainer Powder Drink Mix; Muscle Milk Pro Series 50: Lean Muscle
           Mega Protein Powder (14 oz. to 10 lbs. products); and Monster Milk:
27         Lean Muscle Protein Supplement (2.06 and 4.13 lbs. products). The
           class is certified for purposes of prosecuting violations of the
28         California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200
                                                9
                                                                 CASE NO. 3-15-CV-00165-L-DHB
     et seq., and California False Advertising Law, Cal. Bus. & Prof. Code
 1   §§ 17500 et seq., to the extent the claims are based on the "lean"
     statements on product labels.
 2
     (c) All persons residing in California who, within four (4) years of the
 3   filing of this action, purchased Defendant’s Cytosport Whey Isolate
     Protein Drink; Monster Milk: Protein Power Shake; Genuine Muscle
 4   Milk: Protein Nutrition Shake; and Muscle Milk Pro Series 40: Mega
     Protein Shake. The class is certified for purposes of prosecuting
 5   violations of the California Unfair Competition Law, Cal. Bus. & Prof.
     Code §§ 17200 et seq., California False Advertising Law, Cal. Bus. &
 6   Prof. Code §§ 17500 et seq., and California Consumer Legal Remedies
     Act, Cal. Civ. Code § 1770(a)(5), to the extent the claims are based on
 7   the protein content statements on product labels.
 8   (d) All persons residing in California who, within four (4) years of the
     filing of this action, purchased Defendant’s Muscle Milk: Lean Muscle
 9   Protein Powder; Muscle Milk Light: Lean Muscle Protein Powder;
     Muscle Milk Naturals: Nature’s Ultimate Lean Muscle Protein; Muscle
10   Milk Gainer; High Protein Gainer Powder Drink Mix; Muscle Milk
     Pro Series 50: Lean Muscle Mega Protein Powder (14 oz. to 10 lbs.
11   products); and Monster Milk: Lean Muscle Protein Supplement (2.06
     and 4.13 lbs. products). The class is certified for purposes of
12   prosecuting violations of the California Unfair Competition Law, Cal.
     Bus. & Prof. Code §§ 17200 et seq., and California False Advertising
13   Law, Cal. Bus. & Prof. Code §§ 17500 et seq., to the extent the claims
     are based on the "lean" statements on product labels.
14
     (e) All persons residing in Florida who, within four (4) years of the
15   filing of this action, purchased Defendant’s Cytosport Whey Isolate
     Protein Drink; Monster Milk: Protein Power Shake; Genuine Muscle
16   Milk: Protein Nutrition Shake; and Muscle Milk Pro Series 40: Mega
     Protein Shake. The class is certified for purposes of prosecuting
17   violations of the Florida Deceptive and Unfair Trade Practices Act,
     Fla. Stat. §§ 501.201 et seq., to the extent the claim is based on the
18   protein content statements on product labels.
19   (f) All persons residing in Florida who, within four (4) years of the
     filing of this action, purchased Defendant’s Muscle Milk: Lean Muscle
20   Protein Powder; Muscle Milk Light: Lean Muscle Protein Powder;
     Muscle Milk Naturals: Nature’s Ultimate Lean Muscle Protein; Muscle
21   Milk Gainer; High Protein Gainer Powder Drink Mix; Muscle Milk
     Pro Series 50: Lean Muscle Mega Protein Powder (14 oz. to 10 lbs.
22   products); Monster Milk: and Lean Muscle Protein Supplement (2.06
     and 4.13 lbs. products). The class is certified for purposes of
23   prosecuting violations of the Florida Deceptive and Unfair Trade
     Practices Act, Fla. Stat. §§ 501.201 et seq., to the extent the claim is
24   based on "lean" statements on product labels.
25   (g) All persons residing in Michigan who, within six (6) years of the
     filing of this action, purchased Defendant’s Cytosport Whey Isolate
26   Protein Drink; Monster Milk: Protein Power Shake; Genuine Muscle
     Milk: Protein Nutrition Shake; and Muscle Milk Pro Series 40: Mega
27   Protein Shake. The class is certified for purposes of prosecuting
     violations of the Michigan Consumer Protection Act, Mich. Comp.
28   Laws § 445.903(1)(c), to the extent the claim is based on protein
                                        10
                                                          CASE NO. 3-15-CV-00165-L-DHB
           content statements on product labels.
 1
     Order Granting in Part and Denying in Part Plaintiffs Motion for Class Certification
 2
     [Dkt. No. 210] at pp. 38:17-41:2. Notably, the Court did not certify any class as to
 3
     Plaintiff’s L-Glutamine Claims.
 4
           21.   Additionally, the Court appointed Plaintiffs Chayla Clay, Chris Roman,
 5
     Erica Ehrlichman, and Logan Reichert as class representatives for the nationwide
 6
     classes. Id. at p. 41:10-15. Plaintiffs Chayla Clay and Chris Roman were appointed
 7
     as class representatives for the California classes, Plaintiff Logan Reichert was
 8
     appointed as class representative for the Florida classes, and Plaintiff Erica
 9
     Ehrlichman was appointed as class representative for the Michigan class. Id.
10
           22.   The Court also appointed Jeffrey R. Krinsk, Trenton Kashima, Nick
11
     Suciu III, and Jason J. Thompson as class counsel under Rule 23(g). Id. at p. 41:16-
12
     17. Amy L. Marino was also appointed Class Counsel but has since withdrawn from
13
     the case after leaving Sommers Schwartz. Id.
14
                 4.    Defendant’s Appeal
15
           23.   On September 21, 2018, Defendant filed the Petition for Permission to
16
     Appeal the Court’s decision on class certification pursuant to Rule 23(f). See Dkt.
17
     No. 218. Defendant specifically challenged the Court’s certification of a national
18
     class under the UCL and FAL, as well as the sufficiency of Plaintiffs’ proposed
19
     damages model. See Chayla Clay et al. v. Cytosport, Inc., Case No. 18-80123 [Dkt.
20
     No. 1-2]. Plaintiffs opposed the Petition on the grounds that the Court had correctly
21
     applied California and federal law, as written. Id., at Dkt. No. 5. Nevertheless,
22
     Defendant’s Petition was granted on December 21, 2018. Id., at Dkt. No. 11.
23
           24.   The parties participated in the Ninth Circuit’s Mediation Conference on
24
     February 4, 2019. During this Conference, the parties informed the Circuit Mediator
25
     of their pending private mediation.     The Circuit Mediator delayed the parties’
26
     briefing schedule at the parties’ request.     Thus, the parties have yet to brief
27
     Defendant’s Appeal.
28
                                              11
                                                               CASE NO. 3-15-CV-00165-L-DHB
 1         C.     The Parties’ Discovery Efforts
 2         25.    The parties have engaged in significant discovery for this case. On
 3   November 12, 2015, Plaintiffs propounded its first set of written discovery on
 4   Defendant, including interrogatories and document requests. Over the next year,
 5   Plaintiffs would serve additional discovery requests, including four more sets of
 6   Requests for Document Production and two sets of Request for Admissions. In total,
 7   Plaintiffs propounded thirty-two interrogatories, fifty-six document requests, and
 8   sixteen requests for admissions.
 9         26.    In response, Defendants made sixteen document productions which
10   included over 47,000 pages of documents. Each of the documents produced were
11   reviewed by Plaintiffs’ counsel, including highly technical documents that required
12   the assistance of Plaintiffs’ ESI vendor to convert into a useable format or experts to
13   determine the document’s relevance.
14         27.    Plaintiffs have also deposed several Defendants’ key employees, both
15   individually and via Rule 30(b)(6) depositions, including Defendant’s Chief
16   Marketing Officer (Nicole Brown), Senior Vice President of Innovation and
17   Business Development (Adam Schretenthaler), Art Department Manager (Ana
18   Kneisley-Spooner), and Compliance Manager (Dr. Elizabeth Kimball), and
19   Supervisor Of Records And Information Management (Dynessa Nordrum). In total,
20   Plaintiffs took six depositions which were conducted over seven days.
21         28.    Additionally, Plaintiff issued a number of subpoenas to third-parties,
22   including Amazon.com, Bodybuilding.com, Coscto Wholesale, CVS Health, GNC,
23   The Kroger Co., Sam’s Club, The Vitamin Shoppe, and Wal-Mart Stores, Inc. These
24   subpoenas related to these entities’ sale of the Class Products.
25         29.    Defendant similarly issued a number of discovery requests, including
26   two sets of interrogatories and request for production to Plaintiffs Chayla Clay, Erica
27   Ehrlichman, Logan Reichert and a set of interrogatories and request for production to
28   Intervener Chris Roman. Plaintiffs expended significant time gathering documents
                                                12
                                                                  CASE NO. 3-15-CV-00165-L-DHB
 1   and information in responding to these requests. Defendant deposed each of the
 2   Plaintiffs.
 3          30.    Moreover, Defendant issued subpoenas to Albertsons, LLC, The Vons
 4   Companies, Inc., Safeway, Inc., Amazon.com, Inc., Avomeen, Bodybuilding.com,
 5   LLC, Costco, CVS Health, GNC Holdings Inc., The Kroger Company, Meijer,
 6   Publix, Rite-Aid Corporation, Sam’s Club, Stater Bros., thebetterhealthstore.com,
 7   The Vitamin Shoppe, and Walgreens Co. to request information regarding Plaintiff’s
 8   purchases. These requests were strongly opposed by Plaintiffs, and the majority of
 9   these subpoenas withdrawn. Defendant also issued subpoenas to ChromaDex and
10   LabDoor, who had tested the protein contents in the Class Products.
11          31.    The parties relied on expert witnesses as well. Plaintiffs offered the
12   declaration of Dr. William Campbell regarding the effects of L-glutamine on the
13   human body, as well as the declarations of Dr. Jeffrey Harris and Dr. Elizabeth
14   Howlett in support of Plaintiffs’ proposed class damages model at Class
15   Certification. See Dkt. Nos. 157-6, 157-7 & 157-8. Drs. Campbell, Harris, and
16   Howlett were each deposed by Defendant.
17          32.    Defendant offered the declarations of Professor Ravi Dhar and Dr.
18   Keith R. Ugone to challenge the propriety of Plaintiffs’ damages model. See Dkt.
19   Nos. 170-7 & 170-22.
20          33.    While the parties had conduced significant amounts of discovery to
21   date; the parties had not yet completed their discovery efforts. During the parties’
22   26(f) Conference, the parties had agreed that class certification discovery should be
23   bifurcated from merits discovery. Thus, prior to the Settlement Plaintiffs were
24   preparing additional discovery.
25          34.    Following certification of the Class, Plaintiffs and Defendant discussed
26   a protocol for testing the retained samples of the Shake Products (or “retains”) for
27   their protein content.
28          35.    Not only have the parties’ discovery efforts been extensive, but they
                                               13
                                                                 CASE NO. 3-15-CV-00165-L-DHB
 1   have also been contentious.           The parties spent significant time meeting and
 2   conferring regarding the parties’ various discovery requests and subpoenas. These
 3   discovery disputes required judicial intervention on three occasions.        See Joint
 4   Motion for Determination of Discovery Dispute [Dkt. No. 89], Joint Motion for
 5   Determination of Discovery Dispute [Dkt. No. 95], Joint Motion for Determination
 6   of Discovery Dispute [Dkt. No. 125].
 7   II.   SETTLEMENT NEGOTIATIONS
 8         36.     The parties first discussed the possibility of settlement on October 26,
 9   2015 at the Early Neutral Evaluation Conference before Judge Bartick. At that time
10   the parties were not able to resolve their dispute, despite Magistrate Judge’s
11   assistance.
12         37.     The parties, however, did agree to meet for in-person settlement
13   discussions on March 1, 2016 at Defendant’s facilities in Walnut Creek, California.
14   The parties had a discussion regarding the merits of their legal positions, however
15   the difference between the party’s settlement positions was too far to bridge.
16   Accordingly, the parties largely abandoned their settlement discussions and
17   refocused on litigating the action.
18         38.     There would not be any additional settlement discussions until the
19   Court’s decision on the parties’ respective Motions for Summary Judgment and
20   Class Certification. Given the procedural posture of the case, both parties agreed
21   that it would be prudent to discuss settlement. At this point, the parties had engaged
22   in extensive discovery, including expert discovery regarding damages, and had the
23   benefit of the Court’s decision on the several key disputes. Therefore, Plaintiffs
24   were aware of the respective strengths and weaknesses of their claims, and the
25   potential liability of any adverse judgment.
26         39.     The parties eventually agreed to conduct mediation before Mr. David A.
27   Rotman, Esq., a nationally recognized mediator of complex class actions and
28   commercial matters with over twenty-five years of experience. Class Counsel had
                                                  14
                                                                 CASE NO. 3-15-CV-00165-L-DHB
 1   previously used Mr. Rotman on several occasions and found him to be incredibly
 2   competent and helpful in resolving class actions.
 3         40.    In preparation for the mediation, Class Counsel prepared a detailed
 4   damages model. The model was created using state-by-state distribution information
 5   regarding each of the Class Products, along with as research regarding the average
 6   retail prices of these products. Based on this information, Plaintiffs were able to
 7   estimate the amount of damages associated with both the “lean” and “protein” claims
 8   for each state, as well as nationally.
 9         41.    Multiple damages models were developed during this process. The
10   difference between these models was a function of Class Counsel’s assumptions
11   about the “price utility” assigned to the “lean” claims on the Powder Products and
12   amount of protein that missing from the Shake Products.
13         42.    Plaintiffs’ proposed conjoint analysis produces utility values (or price
14   utilities) for each selected feature of a product based on information provided
15   through consumer surveys. These price utilities are essentially a measure of a
16   consumer’s valuation, preference, or satisfaction.      When price is included as a
17   variable in a conjoint study, it can be used to convert price utility into a dollar value
18   (e.g. a consumer’s willingness-to-pay for a particular product feature).
19         43.    Based on information provided to counsel, and counsel’s experience
20   with conjoint analysis with other consumer class actions, Plaintiffs believed that the
21   most realistic valuation of the “lean” claims would be approximately four to five
22   percent of the product’s retail value. To put this number in context, this would be
23   similar to the price utility that consumers assign to “natural” claims on beverages and
24   food products.
25         44.    When these assumptions are applied to the Powder Products in this case,
26   the per product amount of damages can be readily estimated. Plaintiff is aware of
27   the retail pricing and the number of Powder Products distributed during the Class
28   Period. Ignoring the total number of products distributed, the average retail price of
                                                15
                                                                  CASE NO. 3-15-CV-00165-L-DHB
 1   these Products was approximately thirty-eight dollars. Accordingly, the per product
 2   damages would average between $1.52 and $1.90, between 4% to 5% of $38.00.
 3   However, to provide a more concrete example, the most numerous Powder Product
 4   sold during the Class Period was the Genuine Muscle Milk Powder. The average
 5   retail price of the Genuine Muscle Milk Powder was approximately $25.00 for a 2.47
 6   lbs. package and $49.00 for a 4.94 lbs. package. Thus, the expected recovery at trial
 7   for this product would have been between $1.00 and $2.45 per package (or between
 8   4% of $25.00 and 5% of $49.00).
 9         45.    Additionally, Plaintiffs’ damages expert was able to estimate that each
10   gram of protein missing from the Shake Products would be worth approximately
11   $0.06 per gram of protein using a hedonic regression analysis. Declaration of Dr.
12   Jeffrey Harris [Dkt. No. 157-7] at ¶¶ 18, 23. This form of analysis breaks down the
13   item being researched into its constituent characteristics, and obtains estimates of the
14   contributory value of each characteristic through comparing different products with
15   different prices and attributes.
16         46.    Plaintiffs had alleged that Defendant’s Shake Products contained
17   between three and eleven less grams of protein per bottle than advertised. FAC at ¶¶
18   18-21. Consequently, the expected individual recovery at trial for the protein claims
19   was between $0.24 and $0.66 per bottle.
20         47.    When these same assumptions are applied to Defendant’s aggregate
21   sales, Class Counsel estimated the total liability would be approximately
22   $41,754,742.56 to $139,860,044.28, if Plaintiffs were successful on all of the
23   certified claims. This number is a function of four percent of the Powder Product’s
24   retail value being associated with the challenged “lean” claims and an estimate that
25   between 3.4% to 10% of the stated amount of protein was missing from the Shake
26   Products.   Class Counsel, however, recognized that these assumptions may be
27   optimistic. Additional damages models were developed that represented lower levels
28   of success at trial (including models premised on Defendant’s assertion that there
                                               16
                                                                  CASE NO. 3-15-CV-00165-L-DHB
 1   was more than the stated protein being provided to customers). Ultimately, it was
 2   these damages estimates that would inform Plaintiffs’ negotiations with Defendant.
 3          48.   On November 5, 2018, the parties meet with Mr. Rotman and discussed
 4   their respective claims and defenses and the structure of a potential settlement. The
 5   parties made significant progress on some issues, but were unable to come to an
 6   agreement during the first mediation session.
 7          49.   After the November 5, 2018 mediation, the parties continued to discuss
 8   settlement. At the same time, the parties discussed their outstanding discovery
 9   disputes, protein testing protocols, and Defendant’s appeal.
10          50.   The parties ultimately agreed to return to Mr. Rotman on March 7, 2019
11   for another mediation session. It was only at this second mediation that the parties
12   were able to come to an agreement on the material terms of the Settlement.
13   However, the parties still had to draft the Settlement Agreement and discuss
14   additional terms related to class administration and notice.
15          51.   The final Settlement Agreement would not be finalized and fully
16   executed until May 12, 2019. Attached hereto as Exhibit A, is a true and correct
17   copy of the parties’ executed Settlement Agreement.
18   III.   THE PROPOSED SETTLEMENT BENEFIT
19          52.   The Settlement Agreement will provided relief to the Settlement
20   Classes, defined as:
21          The Shake Class definition includes all persons in the United States
            (including its states, districts or territories) who purchased Cytosport
22          Whey Isolate Protein Drink; Monster Milk: Protein Power Shake;
            Genuine Muscle Milk: Protein Nutrition Shake; and Muscle Milk Pro
23          Series 40: Mega Protein Shake from January 23, 2011 to the date of
            entry of the Preliminary Approval Order (“Shake Class”). For members
24          of the Michigan subclass only, the starting date of the class period will
            be January 23, 2009.
25
            The Powder Class definition includes all persons in the United States
26          (including its states, districts or territories) who purchased Muscle
            Milk: Lean Muscle Protein Powder; Muscle Milk Light: Lean Muscle
27          Protein Powder; Muscle Milk Naturals: Nature’s Ultimate Lean Muscle
            Protein; Muscle Milk Gainer; High Protein Gainer Powder Drink Mix;
28          Muscle Milk Pro Series 50: Lean Muscle Mega Protein Powder; and
                                               17
                                                                    CASE NO. 3-15-CV-00165-L-DHB
             Monster Milk: Lean Muscle Protein Supplement that had the phrase
 1           “lean lipids,” “lean protein,” “lean muscle protein,” or “new leaner
             formula” on the label from January 23, 2011 to December 31, 2018
 2           (“Powder Class”).
 3   Agreement at ¶¶ 2.09, 2.29. These Settlement Classes closely track the litigation
 4   classes certified by the Court, with minor modifications for clarity. The parties agree
 5   to move for a conditional amendment of the Class definition set forth in the
 6   Settlement Agreement for the exclusive purpose of effectuating a settlement of this
 7   action. Id., ¶¶ 3.01-3.02. Plaintiffs agree and acknowledge that by entering into this
 8   Settlement, CytoSportis not waiving its right to oppose class certification in this
 9   action if the Settlement is not approved or in any other action. Id.
10           53.      Under the terms of the Settlement Agreement, Defendant will contribute
11   $12 million to a non-reversionary common fund (the “Settlement Fund”). Id., ¶¶
12   2.31, 4.01.       Valid claims, Class Counsel’s attorneys’ fees and costs, and any
13   incentive awards are to be paid from the Settlement Fund. Id., at ¶ 10.01.1 There
14   will be no reversion of any portion of the Settlement Fund to Defendant. Id., at ¶
15   2.31.
16           54.      Class Members may make a claim for the following relief:
17                  For Shake Products, Class Members with proof of purchase may submit
                     claims for $1 per purchased shake, with no limit on the number of
18                   claims that may be submitted. Class Members with no proof of
                     purchase may submit claims for $1 per purchased shake, capped at $25.
19
                    For the Powder Products, Class Members with proof of purchase may
20                   submit claims for $3 for each purchase of a product weighing 2 ¾ lbs or
                     less and $5 for each purchase of each product weighing more than 2 ¾
21                   lbs, with no limit on the number of claims that may be submitted. Class
                     Members with no proof of purchase may submit claims for $3 for each
22                   purchase of a product weighing 2 ¾ lbs or less and $5 for each purchase
                     of each product weighing more than 2 ¾ lbs, capped at $25.
23
     Id., at ¶¶ 4.01-4.04.
24
             55.      Should the amount of claims exceed the net Settlement Fund, the
25
     payment to participating Class Members will be reduced pro rata. Id., at ¶ 4.05.
26
        1
         The Settlement allows Plaintiffs to submit a request of up to 33 1/3 percent of
27   the total Settlement Benefit (at least $12.45 million)—or approximately
     $4,149,585—for their costs and attorneys’ fees, combined. Agreement, at ¶ 5.01.
28
                                                 18
                                                                  CASE NO. 3-15-CV-00165-L-DHB
 1   Similarly, the Settlement envisions a pro rata distribution of any unallocated funds
 2   to the participating Class Members. Id. Should any Class Members fail to negotiate
 3   the check paid from the Settlement Fund, there will be a second distribution of any
 4   unclaimed funds to participating Class Members. Id., at ¶ 4.06. This will ensure that
 5   as much of the Settlement Fund as possible is distributed to the Class.
 6          56.   Based on Class Counsel’s experience in consumer class actions, the
 7   experiences of other cases, Plaintiffs estimate that approximately five percent of the
 8   Settlement Class, or 150,000 individuals, will participate in the Settlement. See
 9   Ferrington v. McAfee, Inc., No. 10–CV–01455, 2012 WL 1156399, at *4 (N.D. Cal.
10   Apr. 6, 2012) (“the prevailing rule of thumb with respect to consumer class actions is
11   3–5 percent”); see also Touhey v. United States, No. EDCV 08–01418, 2011 WL
12   3179036, at *7–8 (C.D. Cal. July 25, 2011) (finding a 2% response rate acceptable);
13   In re Cardizem Antitrust Litig., 218 F.R.D. 508, 526 (E.D. Mich. 2003) (finding
14   favorable class reactions in a 6.9% response rate). Given the pro rata distribution
15   clause within the Settlement, Plaintiffs estimate that the average recovery will be
16   approximately $52.07 (the net Settlement Fund2 divided by 150,000 claimants). But
17   even if the claims rate is double Plaintiffs’ estimates, ten percent of the Settlement
18   Class or 300,000 individuals, the average recovery will be $26.03.
19          57.   In addition to the Settlement Fund, Defendant will separately pay for the
20   costs of notice and claims administration. Id., at ¶¶ 4.01, 7.02. It is estimated that
21   the notice and claims administration will be $446,944 and $654,989, depending on
22   the number of claims submitted under the Settlement (the former estimate is for
23   150,000 claims and the latter 300,000 claims).
24   IV.    COUNSEL STRONGLY SUPPORTS THE SETTLEMENT
25          58.   Finkelstein & Krinsk LLP is one of the longest-tenured class action
26      2
          The net Settlement Fund would be approximately $7,810,415 (the $12 million
     Settlement Fund, minus Plaintiffs’ incentive awards ($40,000), and Plaintiffs’ costs
27   and attorney’s fees (up to $4,149,585)). Because notice and claims administration are
     paid separate from the Settlement Fund, they are not deduced.
28
                                               19
                                                                 CASE NO. 3-15-CV-00165-L-DHB
 1   litigation firms in California, bringing to bear decades of experience prosecuting
 2   class actions in both federal and state venues nationwide. Our litigation experience
 3   includes prosecuting cases against large corporate defendants, and we have extensive
 4   knowledge of the laws and regulations applicable to this case.             Our Firm is
 5   committed to practicing law in a professional manner that ensures the best possible
 6   outcome for our clients and the classes we represent. Attached hereto as Exhibit B
 7   is a true and correct copy of the firm resume of Finkelstein & Krinsk LLP.
 8         59.    Finkelstein & Krinsk LLP, along with Sommers Schwartz P.C., and
 9   Barbat, Mansour & Suciu PLLC, have been responsible for prosecuting this case and
10   negotiated the Settlement Agreement that is now before the Court. Declarations from
11   lead attorneys from those firms are also attached to the Motion for Preliminary
12   Approval. Having conducted extensive proceedings, discovery and investigation in
13   this case, including litigating this matter through the parties motions for Class
14   Certification and Summary Judgment, Counsel were optimally positioned to evaluate
15   the legal and economic consequences of Plaintiffs’ and the Settlement Class
16   members’ claims.
17         60.    Aside from aspects of this litigation apparent from the Docket,
18   Finkelstein & Krinsk LLP became fully apprised of the factors affecting Settlement
19   through extensive discovery and litigation described above. Based on this activity,
20   Counsel was fully informed of the factual disputes at issue and were able to prepare a
21   preliminary damages model, to estimate the total liability in this case.
22         61.    While Plaintiffs remain confident in the claims, there remain significant
23   obstacles to the Class’s recovery. For example, Plaintiff will have to successfully
24   defend the Court’s class certification decision before the Ninth Circuit as well as
25   maintain the Class through trial.
26         62.    Additionally, while certifying a class and surviving summary judgment
27   are important steps in this litigation, Plaintiffs still have the burden of proving
28   liability on a classwide basis. This will involve costly expert and scientific discovery
                                                20
                                                                  CASE NO. 3-15-CV-00165-L-DHB
 1   that may be difficult for a jury to comprehend. For example, Plaintiffs anticipate
 2   submitting a damages model based on a conjoint analysis, as well as hedonic
 3   regression analysis.     These methods of damages analysis have encountered
 4   difficulties in the past and often require extensive briefing to educate courts. See,
 5   e.g., Saavedra v. Eli Lilly & Co., 2014 WL 7338930, at *6 (C.D. Cal. Dec. 18, 2014)
 6   (rejecting damages model where expert had not yet collected any data from which to
 7   determine class-wide damages); Werdebaugh v. Blue Diamond Growers, 2014 WL
 8   7148923, at *12-13 (N.D. Cal. Dec. 15, 2014) (rejecting damages model that failed
 9   to control for other critical factors affecting price).     Additionally, litigating a
10   complex case through trial is inherently perilous regardless of the strengths of merits
11   of the claims. Thus, the outcome of this case is not certain.
12         63.    But, even if Plaintiffs were to secure a favorable judgment, it would not
13   end this dispute. Finkelstein & Krinsk LLP maintains an appellate practice and
14   understands that the post-trial appellate process poses a risk and can significantly
15   delay any relief recovered.      Indeed, Finkelstein & Krinsk LLP recently argued
16   Heckart v. A-1 Self-Storage, Inc., Case No. S23232, before the California Supreme
17   Court. This appeal took approximately four years and ultimately ended in an opinion
18   favoring defendants. Similarly, within the past year, Finkelstein & Krinsk LLP
19   successfully overturned an adverse judgment before the Court of Appeal, Second
20   Appellate District, in Hansen, et al. v. Newegg.com Americas, Inc., Case No.
21   B271477. Yet, even this successfully litigated appeal before an appellate court of
22   first instance, required two years and was fraught with numerous perils.
23   Accordingly, Counsel is acutely aware that securing a favorable judgment is not the
24   end of the litigation process.
25         64.    Plaintiffs fully expect that any judgment for the Class may be appealed
26   by Defendant, as Defendant’s counsel have stated as much and Defendant has
27   already successfully petitioned the Ninth Circuit for review of the Class Certification
28   Order pursuant to Rule 23(f). According to the Ninth Circuit Appellate Practice
                                               21
                                                                 CASE NO. 3-15-CV-00165-L-DHB
 1   Guide, “roughly one in every ten appeals results in some form of reversal.” An
 2   appeal, in this case, represents a real risk to the Class’s recovery.
 3         65.     It was the factors and concerns referenced above that informed
 4   Plaintiffs’ negotiations for this case. All settlements are a product of compromise,
 5   and this Settlement is no exception.        Counsel understood that some settlement
 6   discount would be required.         Nevertheless, Counsel was able to negotiate a
 7   settlement that offers participating Class Members the opportunity to recover more
 8   than they may have received at trial.
 9         66.     Indeed, each participating Class Member may receive $1 per purchased
10   Shake Product under the terms of the Settlement. This is more than the $0.24 and
11   $0.66 per bottle damages that Plaintiffs estimated would be recovered if successful at
12   trial. Additionally, each Class Member may receive $3 for each purchase of a
13   Powder Product weighing 2 ¾ lbs or less, and $5 for each purchase of a Powder
14   Product weighing more than 2 ¾ lbs under the Settlement. Again, this is more than
15   the expected $1.00 and $2.45 per package damages.
16         67.     This result also forgoes the approximately four years that the parties
17   would need to prepare this case for trial, as well as any potential appeal. Put
18   differently, the Settlement provides immediate and substantial relief for the Class.
19   Based on Finkelstein & Krinsk LLP experience, this firm encourages the Court’s
20   approval of this Settlement.
21         68.     Class Counsel confirmed with Defendant’s counsel that Defendant does
22   not oppose Plaintiff’s Motion for Preliminary Approval of the Class Action
23   Settlement.
24         I declare under penalty of perjury under the laws of the United States, that the
25   forgoing statements made by me are true and correct
26
     Dated: May 13, 2019                                /s/ Trenton R. Kashima
27                                                          Trenton R. Kashima
28
                                                 22
                                                                    CASE NO. 3-15-CV-00165-L-DHB
